     Case 5:20-cv-01190-AB-SHK Document 21 Filed 12/10/20 Page 1 of 16 Page ID #:69


 1    Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
      MANNING LAW, APC
 2    20062 SW Birch Street, Ste. 200
 3    Newport Beach, CA 92660
      Office: (949) 200-8755
 4    DisabilityRights@manninglawoffice.com
 5

 6    Attorney for Plaintiff: DANIEL TRIPPIEDI
 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11                                          Case No. 5:20-cv-01190-AB-SHK
      DANIEL TRIPPIEDI, an individual,
12                                          First Amended Complaint For
13                    Plaintiff,            Damages And Injunctive Relief For:

14    v.                                     1. VIOLATIONS OF THE
15                                              AMERICANS WITH DISABILITIES
                                                ACT OF 1990, 42 U.S.C. §12181 et
16    CITY OF ONTARIO, a government             seq. as amended by the ADA
      entity; and DOES 1-10, inclusive,         Amendments Act of 2008 (P.L. 110-
17
                                                325).
18                   Defendants.
19                                           2. VIOLATIONS OF THE UNRUH
                                                CIVIL RIGHTS ACT, CALIFORNIA
20                                              CIVIL CODE § 51 et seq.
21
                                             3. INTENTIONAL INFLICTION OF
22                                              EMOTIONAL DISTRESS
23                                           4. NEGLIGENT INFLICTION OF
24                                              EMOTIONAL DISTRESS
25

26    //

27    //

28    //

                                              1
                                         COMPLAINT
     Case 5:20-cv-01190-AB-SHK Document 21 Filed 12/10/20 Page 2 of 16 Page ID #:70


 1            Plaintiff, DANIEL TRIPPIEDI (“Plaintiff”), complains of Defendants CITY
 2    OF ONTARIO, a government entity; and Does 1-10 (“Defendants”) and alleges as
 3    follows:
 4                                           PARTIES
 5            1.   Plaintiff is an adult California resident. Plaintiff is substantially limited
 6    in performing one or more major life activities because he is paraplegic, including
 7    but not limited to: walking, standing, ambulating, and sitting. As a result of these
 8    disabilities, Plaintiff requires a wheelchair for mobility. With such disabilities,
 9    Plaintiff qualifies as a member of a protected class under the Americans with
10    Disabilities Act, 42 U.S.C. §12102(2) as amended by the ADA Amendments Act of
11    2008 (P.L. 110-325) (“ADA”) and the regulations implementing the ADA set forth
12    at 28 C.F.R. §§ 36.101 et seq. At the time of Plaintiff’s visits to Defendants’ facility
13    and prior to instituting this action, Plaintiff suffered from a “qualified disability”
14    under the ADA, including those set forth in this paragraph. Plaintiff is also the
15    holder of a Disabled Person Parking Placard.
16            2.   Plaintiff is informed and believes and thereon alleges that Defendant
17    CITY OF ONTARIO, a government entity, owned the property located at 4000 E.
18    Ontario Center Parkway, Ontario, CA 91764 (“Property”) on or around October 20,
19    2019.
20            3.   Plaintiff is informed and believes and thereon alleges that Defendant
21    CITY OF ONTARIO, a government entity, owns the Property currently.
22            4.   Plaintiff does not know the true name of Defendants, its business
23    capacity, its ownership connection to the Property serving Toyota Arena
24    (“Business”), or its relative responsibilities in causing the access violations herein
25    complained of. Plaintiff is informed and believes that each of the Defendants herein,
26    including Does 1 through 10, inclusive, is responsible in some capacity for the
27    events herein alleged, or is a necessary party for obtaining appropriate relief.
28    Plaintiff will seek leave to amend when the true names, capacities, connections, and
                                                  2
                                             COMPLAINT
     Case 5:20-cv-01190-AB-SHK Document 21 Filed 12/10/20 Page 3 of 16 Page ID #:71


 1    responsibilities of the Defendants and Does 1 through 10, inclusive, are ascertained.
 2                                JURISDICTION AND VENUE
 3           5.     This Court has subject matter jurisdiction over this action pursuant
 4    to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
 5           6.     This court has supplemental jurisdiction over Plaintiff’s non-federal
 6    claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
 7    California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
 8    federal ADA claims in that they have the same nucleus of operative facts and
 9    arising out of the same transactions, they form part of the same case or controversy
10    under Article III of the United States Constitution.
11           7.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
12    real property which is the subject of this action is located in this district and because
13    Plaintiff's causes of action arose in this district.
14           8.     Plaintiff has complied with the pre-filing statutory requirements by
15    submitting a claim for damages with Defendant CITY OF ONTARIO, a
16    government entity, on April 1, 2020.
17           9.     On May 7, 2020, Plaintiff received a letter from Defendant CITY OF
18    ONTARIO, a government entity, rejecting the claim for damages.
19                                 FACTUAL ALLEGATIONS
20           10.    Plaintiff went to the Business on or about October 20, 2019 for the dual
21    purpose of attending his stepdaughter’s graduation ceremony (“Event”) and to
22    confirm that this public place of accommodation is accessible to persons with
23    disabilities within the meaning federal and state law.
24           11.    The Business is a facility open to the public, a place of public
25    accommodation, and a business establishment.
26           12.    Parking spaces are one of the facilities, privileges, and advantages
27    reserved by Defendants to persons at the Property serving the Business.
28           13.    Unfortunately, although parking spaces were one of the facilities
                                                   3
                                              COMPLAINT
     Case 5:20-cv-01190-AB-SHK Document 21 Filed 12/10/20 Page 4 of 16 Page ID #:72


 1    reserved for patrons, there were no designated parking spaces available for persons
 2    with disabilities that complied with the 2010 Americans with Disabilities Act
 3    Accessibility Guidelines (“ADAAG”) on October 20, 2019.
 4          14.    At that time, instead of having architectural barrier free facilities for
 5    patrons with disabilities, Defendants had and have: a lack of accessible parking
 6    spaces for individuals with disabilities to use, as Plaintiff was denied access to the
 7    accessible spaces that existed at the Property (Section 208.1; 208.3.1); and, a lack of
 8    an accessible route to coincide with the only available circulation path leading from
 9    the parking lot to the entrance of the Business (Section 206.3). Defendants also
10    caused Plaintiff severe emotional distress by, but not limited to, denying Plaintiff the
11    company of his family in the accessible seating area of the facility and verbally
12    accosting Plaintiff when he sought a reasonable accommodation.
13          15.    Plaintiff went to the Business to attend a graduation ceremony for his
14    stepdaughter. His group consisted of he, his stepdaughter, her mother (plaintiff's
15    wife), and his stepdaughter’s two children. Plaintiff offered to drive his family in his
16    van to save time and gas and so they all could enjoy the event together. His wife, he
17    and the two grandchildren were all very proud of his stepdaughter for getting her
18    degree. He assured his stepdaughter, who was very excited and nervous, that he
19    would get her there on time and that his wife and he would take care of the
20    grandchildren and make sure they saw their mom graduate.
21          16.    Plaintiff had assumed prior to attending the event that he would be
22    permitted to park in an ADA accessible parking space which he needs because he is
23    wheelchair bound. On that day his wife also suffered from a medical condition
24    which required her to use an orthopedic boot that her doctor prescribed for the bone
25    condition she has. His wife was initially reluctant to go with the attending family
26    because she was unable to walk very far and did not want her mobility issues to slow
27    down or interfere with the family all having a good time. Plaintiff finally
28    persuaded her to go by explaining that he would be able to park close to the entrance
                                                 4
                                            COMPLAINT
     Case 5:20-cv-01190-AB-SHK Document 21 Filed 12/10/20 Page 5 of 16 Page ID #:73


 1    and that she could share the benefit of wheelchair access that he himself would be
 2    afforded.
 3          17.    When they arrived at the Arena, Plaintiff was directed by parking
 4    attendants who told him which way to go to get to the disabled accessible parking
 5    area. He then followed the directions of the several parking attendants along the
 6    route in the Arena parking lot. When he arrived at the disabled accessible parking
 7    area, he noticed that the spaces were all blocked off with metal rails. He then asked
 8    one of the parking attendants to move one of the rails to allow him to pull into one of
 9    the ADA spaces. In response, Plaintiff was told that by that particular attendant that
10    this area was restricted and that Plaintiff could park in another area a little further
11    down the way. Plaintiff explained to the attendant that he needed to park close
12    because of his disability requiring that he use a wheelchair. The attendant then told
13    Plaintiff that the attendant’s superiors had instructed him that no one was to use the
14    parking area in the ADA spaces near the entrance. That attendant then directed
15    Plaintiff to another parking lot. At this point, Plaintiff let his stepdaughter disembark
16    near the entrance so she would not have to worry about the family. He stated that to
17    her because he had hoped that he would be able to enter together with her so he
18    could show her where the family would be sitting which would allow her to see the
19    family wave to her when she crossed the stage. His stepdaughter was disappointed
20    and concerned that she would not know where the family was seated so she could
21    wave to her daughters. Plaintiff apologized to his stepdaughter for the
22    inconvenience and pushed on with the rest of the family.
23          18.    When he arrived at the parking area where he was told he could park,
24    Plaintiff noticed that it was already partially full and did not have any ADA spaces
25    nor any spaces close to the entrance. Plaintiff then had to try to park his van very
26    close to the right side of the space to hopefully avoid being blocked in by someone
27    parking too close for him to get to (and open) his door when the family returned to
28    the van from the event. This created a problem for his wife and the two
                                                  5
                                             COMPLAINT
     Case 5:20-cv-01190-AB-SHK Document 21 Filed 12/10/20 Page 6 of 16 Page ID #:74


 1    granddaughters being able to exit from the passenger side of the van. Because of
 2    that, he had to allow them to get out of the van before he pulled into the parking
 3    space. Plaintiff then had to make the long journey to the entrance in his wheelchair
 4    with his wife supporting herself by putting her hands on his shoulders behind him,
 5    all while they kept their eyes on the kids to make sure they were all safe as they
 6    made their way to the non-accessible entrance.
 7          19.     When the family got to bottom level of the entrance, they had to travel
 8    up a long series of switchback ramps that seemed like it was at least a few hundred
 9    feet long in order to get to the upper level where they were allowing people to enter
10    the Arena. At that moment, Plaintiff realized that the ADA spaces that had been
11    blocked off were close to another entrance that probably had an elevator for disabled
12    people. However, since they were not allowed to park in the disabled parking area,
13    his family was not able to use the elevator. Instead, he had to push himself up the
14    long switchback ramps which left him and his wife exhausted and in physical pain.
15          20.     Once they were inside, they were then directed to a disabled seating
16    area. The woman who was in charge of seating people in that area told Plaintiff that
17    he could only have one person sit in that area with him unless he could get out of his
18    chair and walk to another row of seats below the disabled sitting area. Since he is not
19    able to do ambulate except by wheelchair, he declined. He was incredibly
20    embarrassed as the two grandkids looked at him and were very worried that they
21    would not be able to sit with him and their grandmother. He then explained to the
22    attendant that she should allow him to have his three family members sit next to him
23    especially since the two granddaughters were under ten years old and could not be
24    separated from him and his wife. The attendant said that his wife could use one of
25    the folding chairs and the two kids could either sit on their laps or in the seats in the
26    rows below the disabled seating section. Plaintiff explained that this was not
27    acceptable.
28          21.     Another member of the Arena personnel who seemed to have more
                                                  6
                                             COMPLAINT
     Case 5:20-cv-01190-AB-SHK Document 21 Filed 12/10/20 Page 7 of 16 Page ID #:75


 1    authority appeared at that time and asked what the problem was. The attendant
 2    whom client had been dealing with told the apparent supervisor, “we have a
 3    troublemaker here.” All of the other people in the area were looking at Plaintiff and
 4    his family, and it made him feel horribly embarrassed. Plaintiff then explained the
 5    problem to the supervisor but she still sided with the attendant. Thus, since he and
 6    his wife did not want the grandkids to sit by themselves two rows below them, his
 7    wife decided to sit with them below while he sat by himself in the disabled seating
 8    section. As a result, Plaintiff was not able to enjoy the event and coordinate the
 9    taking of photos and waving to his stepdaughter together with his family.
10          22.    Thereafter, Plaintiff’s wife had to come up to the disabled section a few
11    times during the event to share snacks and drinks and to make sure Plaintiff was
12    okay. That meant she had to leave the grandkids alone sitting next to strangers each
13    time. Plaintiff felt terrible that his disability had caused so much trouble for his
14    family members and especially his wife since she was in a boot cast. He was also
15    embarrassed because the grandkids wanted him to be with them and their
16    grandmother.
17          23.    When the ceremony began, Plaintiff’s stepdaughter did not have a clue
18    where they were seated and was not able to wave to the family when she crossed the
19    stage. A number of other disabled patrons sitting near Plaintiff were discussing the
20    fact that they had the same complaint and commented that the accommodations at
21    this venue for the disabled were awful. The gentleman in a wheelchair sitting next to
22    him told Plaintiff that he was also prevented from using the ADA parking spaces and
23    said he would never come to this place again.
24          24.    After the event was over, Plaintiff, his wife and the grandchildren
25    exited the Arena with the crowd. However, the family had a hard time reconnecting
26    with the stepdaughter. They not only had to travel down the long switchback ramps
27    again, but he had to push himself halfway around the arena to where the graduates
28    were exiting. However, Plaintiff then encountered a curb that prevented him from
                                                  7
                                             COMPLAINT
     Case 5:20-cv-01190-AB-SHK Document 21 Filed 12/10/20 Page 8 of 16 Page ID #:76


 1    continuing along with the other people who were going to meet their graduates. This
 2    curb was near the area where the blocked off ADA parking was located. He noticed
 3    that if one of the railings that were blocking off the area were opened for him, he
 4    would be able to get around the curb and get to the area where other families had
 5    been able to go. He asked an attendant there to help by opening the railing enough to
 6    let him through. The attendant refused. Plaintiff then had to turn around and push
 7    himself all the way back to the front of the entrance with his wife and grandkids in
 8    tow, not having been able to connect with his stepdaughter. This was extremely
 9    frustrating, among other things, because there was no reason why the attendant could
10    not allow him to pass around the railing so he could avoid the architectural barrier
11    presented by the curb. Instead, the family had to wait until most of the people exited
12    the parking lot before they were able to find the stepdaughter.
13          25.    When they finally did get back to his van, there was another car parked
14    so close to the driver's side door that Plaintiff had to wait for the owner of that other
15    car to arrive before Plaintiff was able to get into his van.
16          26.    The hardships, physical pain, emotional pain and embarrassment that
17    Plaintiff and his family experienced as a result of the incompetence and unlawful
18    policies practiced by Defendants on the day he visited the Business still affects him
19    to this day. Plaintiff has lost the confidence that was placed in him by his family
20    because his family was counting on him to make sure they had at least as enjoyable a
21    time as all abled bodied persons had at the Event instead of the resistance and
22    discrimination that the family experienced. This loss of confidence affects him
23    constantly that he cannot provide security and safety for his family.
24          27.    Subject to the reservation of rights to assert further violations of law
25    after a site inspection found infra, Plaintiff asserts there are additional ADA
26    violations which affect him personally.
27          28.    Plaintiff is informed and believes and thereon alleges Defendants had
28    no policy or plan in place to make sure that there was compliant accessible parking
                                                  8
                                             COMPLAINT
     Case 5:20-cv-01190-AB-SHK Document 21 Filed 12/10/20 Page 9 of 16 Page ID #:77


 1    reserved for persons with disabilities prior to October 20, 2019.
 2           29.      Plaintiff is informed and believes and thereon alleges Defendants have
 3    no policy or plan in place to make sure that the designated disabled parking for
 4    persons with disabilities comport with the ADAAG.
 5           30.      Plaintiff is informed and believes and thereon alleges Defendants had
 6    no policy or plan in place to compassionately address and assist patrons with
 7    disabilities.
 8           31.      Plaintiff personally encountered these barriers and the discrimination at
 9    the hands of Defendants. The presence of these barriers related to Plaintiff’s
10    disability denies Plaintiff his right to enjoy accessible conditions at public place of
11    accommodation and invades legally cognizable interests created under the ADA.
12           32.      The conditions identified supra in paragraph 14 are necessarily related
13    to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
14    the major life activities of walking, standing, ambulating, and sitting; Plaintiff is the
15    holder of a disabled parking placard; and because the enumerated conditions relate
16    to the use of the accessible parking, relate to the slope and condition of the
17    accessible parking and accessible path to the accessible entrance, relate to the
18    proximity of the accessible parking to the accessible entrance, and relate to the use
19    of the accessible restroom.
20           33.      As an individual with a mobility disability who relies upon a
21    wheelchair, Plaintiff has a keen interest in whether public accommodations have
22    architectural barriers that impede full accessibility to those accommodations by
23    individuals with mobility impairments.
24           34.      Plaintiff is being deterred from patronizing the Business and its
25    accommodations on particular occasions, but intends to return to the Business for the
26    dual purpose of availing himself of the goods and services offered to the public and
27    to ensure that the Business ceases evading its responsibilities under federal and state
28    law.
                                                   9
                                              COMPLAINT
     Case 5:20-cv-01190-AB-SHK Document 21 Filed 12/10/20 Page 10 of 16 Page ID #:78


 1           35.      Upon being informed that this public place of accommodation has
 2    become fully and equally accessible, he will return within 45 days as a “tester” for
 3    the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
 4    Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
 5           36.      As a result of the difficulty and emotional distress he experienced due
 6    to the inaccessible condition of the facilities of the Business, Plaintiff was denied
 7    full and equal access to the Business and Property.
 8           37.      The Defendants have failed to maintain in working and useable
 9    conditions those features required to provide ready access to persons with
10    disabilities.
11           38.      The violations identified above are easily removed without much
12    difficulty or expense. They are the types of barriers identified by the Department of
13    Justice as presumably readily achievable to remove and, in fact, these barriers are
14    readily achievable to remove. Moreover, there are numerous alternative
15    accommodations that could be made to provide a greater level of access if complete
16    removal were not achievable.
17           39.      Given the obvious and blatant violation alleged hereinabove resulting in
18    emotional distress, Plaintiff alleges, on information and belief, that there are other
19    violations and barriers in the site that relate to his disability. Plaintiff will amend the
20    complaint, to provide proper notice regarding the scope of this lawsuit, once he
21    conducts a site inspection. However, the Defendants are on notice that the Plaintiff
22    seeks to have all barriers related to his disability remedied. See Doran v. 7-11, 524
23    F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff encounters one barrier at a
24    site, the plaintiff can sue to have all barriers that relate to his disability removed
25    regardless of whether he personally encountered them).
26           40.      Without injunctive relief, Plaintiff will continue to be unable to fully
27    access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
28    //
                                                   10
                                               COMPLAINT
     Case 5:20-cv-01190-AB-SHK Document 21 Filed 12/10/20 Page 11 of 16 Page ID #:79


 1                                FIRST CAUSE OF ACTION
 2     VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
 3       42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
 4                                         (P.L. 110-325)
 5          41.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 6    above and each and every other paragraph in this Complaint necessary or helpful to
 7    state this cause of action as though fully set forth herein.
 8          42.    Under the ADA, it is an act of discrimination to fail to ensure that the
 9    privileges, advantages, accommodations, facilities, goods, and services of any place
10    of public accommodation are offered on a full and equal basis by anyone who owns,
11    leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
12    Discrimination is defined, inter alia, as follows:
13                 a.     A failure to make reasonable modifications in policies, practices,
14                        or procedures, when such modifications are necessary to afford
15                        goods, services, facilities, privileges, advantages, or
16                        accommodations to individuals with disabilities, unless the
17                        accommodation would work a fundamental alteration of those
18                        services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
19                 b.     A failure to remove architectural barriers where such removal is
20                        readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
21                        defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
22                        Appendix "D".
23                 c.     A failure to make alterations in such a manner that, to the
24                        maximum extent feasible, the altered portions of the facility are
25                        readily accessible to and usable by individuals with disabilities,
26                        including individuals who use wheelchairs, or to ensure that, to
27                        the maximum extent feasible, the path of travel to the altered area
28                        and the bathrooms, telephones, and drinking fountains serving
                                                 11
                                             COMPLAINT
     Case 5:20-cv-01190-AB-SHK Document 21 Filed 12/10/20 Page 12 of 16 Page ID #:80


 1                          the area, are readily accessible to and usable by individuals with
 2                          disabilities. 42 U.S.C. § 12183(a)(2).
 3          43.       Any business that provides parking spaces must provide accessible
 4    parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
 5    shall adjoin an accessible route. 2010 Standards § 502.3. Here the failure to provide
 6    accessible parking spaces and an accessible route is a violation of the law.
 7          44.       A public accommodation must maintain in operable working condition
 8    those features of its facilities and equipment that are required to be readily accessible
 9    to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
10          45.       Here, the failure to ensure that accessible facilities were available and
11    ready to be used by Plaintiff is a violation of law.
12          46.       Given its location and options, Plaintiff will continue to desire to
13    patronize the Business but he has been and will continue to be discriminated against
14    due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
15    the barriers.
16                                 SECOND CAUSE OF ACTION
17        VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
18           47.      Plaintiff re-alleges and incorporates by reference all paragraphs alleged
19    above and each and every other paragraph in this Complaint necessary or helpful to
20    state this cause of action as though fully set forth herein.
21          48.       California Civil Code § 51 et seq. guarantees equal access for people
22    with disabilities to the accommodations, advantages, facilities, privileges, and
23    services of all business establishments of any kind whatsoever. Defendants are
24    systematically violating the UCRA, Civil Code § 51 et seq.
25          49.       Because Defendants violate Plaintiff’s rights under the ADA,
26    Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
27    52(a).) These violations are ongoing.
28          50.       Plaintiff is informed and believes and thereon alleges that Defendants’
                                                   12
                                               COMPLAINT
     Case 5:20-cv-01190-AB-SHK Document 21 Filed 12/10/20 Page 13 of 16 Page ID #:81


 1    actions constitute discrimination against Plaintiff on the basis of a disability, in
 2    violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
 3    previously put on actual or constructive notice that the Business is inaccessible to
 4    Plaintiff. Despite this knowledge, Defendants maintain its premises in an
 5    inaccessible form, and Defendants have failed to take actions to correct these
 6    barriers.
 7                                THIRD CAUSE OF ACTION
 8                INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
 9           51.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
10    above and each and every other paragraph in this Complaint necessary or helpful to
11    state this cause of action as though fully set forth herein.
12           52.    Defendants’ conduct caused Plaintiff to suffer severe emotional
13    distress.
14           53.    Defendants’ conduct was outrageous because it goes beyond all
15    possible bounds of decency. Defendants’ conduct was outrageous because a
16    reasonable person would regard the conduct as intolerable in a civilized community.
17           54.    Defendants own or operate a Business that offers to the public ADA
18    parking spaces. Defendants denied access to these parking spaces with no
19    justification. Defendants knew that denial of access to these spaces would cause
20    physical pain and severe emotional distress to disabled persons that were forced to
21    park far away from access aisles in spaces that do not allow for vans with access
22    ramps. Defendants knew that forcing disabled persons in wheelchairs to push
23    themselves uphill on long pedestrian ramps would cause physical pain and severe
24    emotional distress. Defendants knew that forcing disabled persons to separate from
25    family members, some of which were underage and could not sit by themselves,
26    would cause severe emotional distress. Defendants certainly knew that berating
27    Plaintiff as a “troublemaker” in front of onlookers would cause severe emotional
28    distress. Finally, Defendants knew that failing to make a simple and reasonable
                                                 13
                                             COMPLAINT
     Case 5:20-cv-01190-AB-SHK Document 21 Filed 12/10/20 Page 14 of 16 Page ID #:82


 1    accommodation to allow Plaintiff to see his just-graduated stepdaughter like all the
 2    other able-bodied patrons would cause severe emotional distress.
 3          55.    Defendants intended to cause Plaintiff’s physical pain and emotional
 4    distress or Defendants acted with reckless disregard for the probability that Plaintiff
 5    would suffer emotional distress.
 6          56.    Plaintiff suffered severe emotional distress including, anguish,
 7    nervousness, grief, anxiety, worry, shock, humiliation, and shame.
 8          57.    Defendants’ conduct caused Plaintiff’s severe emotional distress.
 9          58.    The acts and/or omissions of Defendants caused Plaintiff to suffer harm
10    and economic damage. Plaintiff is informed and believes that he may incur damage
11    in the future in amounts according to proof at trial.
12          59.    In committing the acts and/or omissions alleged, Defendants have been
13    guilty of malice, fraud, or oppression and, therefore, Plaintiff seeks an award of
14    punitive damages against Defendants according to proof at trial.
15

16                              FOURTH CAUSE OF ACTION
17                NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
18          60.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
19    above and each and every other paragraph in this Complaint necessary or helpful to
20    state this cause of action as though fully set forth herein.
21          61.    Because Defendants owned and/or operated a public place of
22    accommodation, Defendants owed a duty to the general public, and to Plaintiff in
23    particular, to use reasonable care to when accommodating disabled persons.
24          62.    Defendants failed and neglected to use reasonable care in the
25    accommodation of Plaintiff and his family and, as a result of their negligence and
26    carelessness, Plaintiff suffered physical pain and was insulted and embarrassed in
27    front of onlookers.
28          63.    As a direct, legal, and proximate result of Defendants’ negligence,
                                                 14
                                             COMPLAINT
     Case 5:20-cv-01190-AB-SHK Document 21 Filed 12/10/20 Page 15 of 16 Page ID #:83


 1    Plaintiff has sustained severe, serious, and permanent injuries to his person, all to his
 2    damage in an amount to be shown according to proof.
 3          64.    The negligent conduct as alleged was an actual and proximate cause of
 4    severe emotional distress suffered by Plaintiff.
 5          65.    That as a direct, legal and proximate result, Plaintiff has sustained
 6    severe, serious, and permanent emotional distress.
 7          66.    As direct and proximate cause of Defendant’s breach, Plaintiff has
 8    sustained general and special damages to be proven at trial.
 9                                           PRAYER
10     WHEREFORE, Plaintiff prays that this court award damages provide relief as
11    follows:
12          1.     A preliminary and permanent injunction enjoining Defendants from
13    further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
14    Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
15    respect to its operation of the Business and Property; Note: Plaintiff is not invoking
16    section 55, et seq, of the California Civil Code and is not seeking injunctive relief
17    under the Disabled Persons Act (Cal. C.C. §54) at all.
18          2.     An award of statutory damages of not less than $4,000 per violation
19    pursuant to § 52(a) of the California Civil Code;
20          3.     In the alternative, an award of actual damages according to proof;
21          4.     An additional award of $4,000.00 as deterrence damages for each
22    violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
23    LEXIS 150740 (USDC Cal, E.D. 2016);
24          5.     Treble actual damages, pursuant to Cal. Civ. Code § 52.1;
25          6.     In the alternative, punitive damages in an amount appropriate to punish
26    Defendants and deter others from engaging in similar misconduct; and,
27          7.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
28    pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
                                                15
                                            COMPLAINT
     Case 5:20-cv-01190-AB-SHK Document 21 Filed 12/10/20 Page 16 of 16 Page ID #:84


 1                                DEMAND FOR JURY TRIAL
 2          Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
 3    raised in this Complaint.
 4

 5    Dated: December 10, 2020               MANNING LAW, APC
 6

 7                                     By: /s/ Joseph R. Manning Jr., Esq.
                                          Joseph R. Manning Jr., Esq.
 8                                        Attorney for Plaintiff
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                16
                                           COMPLAINT
